Citation Nr: 1542692	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for dysthymic disorder and PTSD.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  Regrettably, the Board determines that a remand of this issue for additional development is necessary.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, then the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Board notes that there are special provisions for claims of PTSD based upon "fear of hostile military or terrorist activity."  Specifically, 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, a review of the Veteran's service records reveals that he served onboard the USS Satyr (ARL-23) which operated on Vietnam's inland waterways.  The Veteran alleged two in-service stressors: (1) seeing the bodies of dead Vietnamese citizens after the Mobile Riverine Force fired on villages along the Long Xuyên River sometime between April 1969 and April 1970; and (2) sustaining suspected tear gas fire sometime between April 1969 and April 1970.  In addition, the Veteran contends that he feared hostile terrorist activity while performing his duties in Vietnam.

The Veteran's VA treatment records show that he has received treatment for persistent disorder of initiating or maintaining sleep; insomnia, unspecified; depression, not otherwise specified; anxiety disorder, not otherwise specified; adjustment reaction with mixed emotion; and bereavement.  

The Veteran was provided with a VA PTSD examination in September 2011, at which time he was diagnosed as having depressive disorder, not otherwise specified.  The examiner found that the Veteran's  psychiatric symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Specifically, the examiner explained that the Clinician Administered PTSD Scale (CAPS) is a psychometric measure that is considered the "gold standard" for assessing PTSD symptoms in individuals over age 15, and that the Veteran was administered this measure as part of this examination; however, the results of this measure, although valid, produced a total score of only 63 (below the cutoff score of 65 suggested for a PTSD diagnosis).  Furthermore, the examiner explained that the Veteran's CAPS ratings did not reach the suggested threshold for a diagnosis of PTSD according to the Clinician-Rated 60 percent method of scoring.  Significantly, however, the examiner neglected to provide an etiological opinion with respect to the Veteran's diagnosed depressive disorder.  

In view of the foregoing, the Board must find that the VA examination in this case is not adequate for resolution of the Veteran's claim.  Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to ensure the Veteran receives an adequate examination in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a qualified physician to determine the likely nature and etiology of any diagnosed psychiatric disorders.  The claims file must be made available to the VA examiner.  The examiner must indicate that the claims file was reviewed.  Any indicated tests and studies must be accomplished.  

Discuss whether the Veteran's reported in-service stressors are related to fear of hostile military or terrorist activity as defined by VA.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Following evaluation of the Veteran, the examiner should rule in or exclude a diagnosis of PTSD.  For any acquired psychiatric disorder found to be present (to include depressive disorder), the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was incurred in or otherwise the result of the Veteran's active service.  This opinion should reflect consideration of the Veteran's purported in-service stressors and the circumstances which he contends constitute fear of hostile military or terrorist activity.

In addition, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed psychiatric disorder(s) are caused or aggravated by any of his service-connected disabilities.  

Provide a rationale for any opinion reached.  

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




